UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 26, 2010 PACIFIC PREMIER BANCORP, INC. (Exact name of registrant as specified in its charter) DELAWARE 0-22193 33-0743196 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 1600 Sunflower Ave, Second Floor, Costa Mesa, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (714) 431-4000 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 5.07SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS On May 26, 2010, Pacific Premier Bancorp, Inc., (the “Company”) held its 2010 Annual Meeting of Stockholders (the “2010 Annual Meeting”). At the 2010 Annual Meeting, the stockholders of the Company voted on the following proposals: (a) The election of two nominees for director to the Company’s Board of Directors; and (b) Ratification of the appointment of Vavrinek, Trine, Day, & Co., LLP as the Company’s independent registered public accounting firm for the year ending December 31, 2010. On the record date for the 2010 Annual Meeting, there were 10,033,836 shares issued, outstanding and entitled to vote. Stockholders holding 7,892,833 shares were present at the meeting, in person or represented by proxy. At the 2010 Annual Meeting, the stockholders elected each of the two nominees for director, Steven R. Gardner and Jeff C. Jones, to serve as directors until the 2013 Annual Meeting of stockholders, and approved the ratification of the appoint of the Company’s independent accounting firm. The voting results were as follows: Proposal 1:To elect two (2) directors, each for a three-year term, or until their successors are elected and qualified. Nominee Votes For Votes Against/Withheld Broker Non-Votes Steven R. Gardner Jeff C. Jones Proposal 2:To ratify the appointment of Vavrinek, Trine, Day & Co., LLP as the Company’s independent auditor for the fiscal year ended December 31, 2010. Description Votes For Votes Against Abstentions Broker Non-Votes Ratification of the appointment of Vavrinek, Trine, Day & Co., LLP as the Company’s independent auditor 8 0 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PACIFIC PREMIER BANCORP, INC. Dated: June 1, 2010 By: /s/ STEVEN R. GARDNER Steven R. Gardner President and Chief Executive Officer
